Citation Nr: 1031231	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left leg 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from January 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, 
which declined to reopen the Veteran's previously denied claim of 
service connection.  

The Board denied the Veteran's claim in May 2006.  The Veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court), which remanded the claim to the Board in a 
September 2007 order.  In accordance with the joint motion for 
remand, the Board remanded the claim for further development in 
February 2008.  The Board again denied the Veteran's claim in 
August 2008.  The Veteran appealed this decision to the Court as 
well, and the claim was remanded back to the Board in June 2009.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  May 2000 and June 2001 rating decisions which denied an 
October 1999 request to reopen a claim for service connection for 
a left leg disorder became final in March 2002.  

2.  A May 2002 communication from the Veteran requesting to 
reopen the claim for service connection for a left leg disorder 
was not a timely substantive appeal.

3.  Evidence received since the unappealed May 2000 and June 2001 
rating decisions became final in March 2002 does not relate to an 
unestablished fact necessary to substantiate the claim of service 
connection for a left leg disorder and does not raise a 
reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  May 2000 and June 2001 rating decisions denying a request to 
reopen a claim for service connection for a left leg disorder 
became final in March 2002.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has not been received since the May 
2000 and June 2001 rating decisions became final, and the claim 
remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between a Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the Veteran 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, notice letters provided to the Veteran in July 2002 
and June 2003 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  Even though the Veteran was not notified of why his 
claim was previously denied, or provided with the Dingess 
requirements (specifically, how disability ratings and effective 
dates are assigned), until after the initial adjudication of the 
claim, the claim was subsequently readjudicated following a Board 
Remand in February 2008.  No prejudice has been alleged, and none 
is apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Consequently, the Board finds that adequate notice has been 
provided, as the Veteran has been informed about what evidence 
was necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In a claim to reopen such as 
this, VA's responsibility extends to requesting evidence from any 
new source identified by the claimant.  If that evidence is not 
new and material and the claim is not reopened, VA's duties have 
been fulfilled.  To be clear, VA does not have a duty to provide 
the Veteran with a VA examination and/or an opinion if the claim 
is not reopened.  See 38 U.S.C.A. § 5103A(f) (West 2002; 38 
C.F.R. § 3.159(c)(4)(C)(iii).  

As will be discussed below, the Board has concluded that the last 
final decision of record is a May 2000 rating decision, which was 
continued and confirmed by a June 2001 rating decision.  Until 
this point, the Veteran's claim has been adjudicated as if the 
last final decision were a June 2001 RO decision.  While the date 
of the last final decision on the request to reopen was 
incorrectly identified in the notices to the Veteran and previous 
adjudicative decision, the facts have not changed, nor has the 
evidence of record changed, nor has the date the rating decisions 
became final.  The Veteran has been advised of the need to submit 
new and material evidence, and the Veteran is represented by an 
attorney.  

There is no need to send further communication or notice to the 
Veteran or his representative prior to adjudication of this 
issue, since the issues considered in this Board decision were 
raised by the Veteran's representative before the Court, and the 
Court has directed the Board to address the issue as discussed in 
this decision.  The Veteran's representative has already 
submitted a number of arguments in support of the finding that 
there was no final rating decision prior to the Veteran's May 
2002 communication which the Veteran contends was a timely 
substantive appeal of the request to reopen a claim for service 
connection for a left leg disorder.  As such, additional delay to 
provide the Veteran and his representative a chance to respond 
further on this matter would not serve to assist the Veteran.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of any 
aspect of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Preliminary Matter: Whether a May 2002 Communication from the 
Veteran Constitutes a Timely Substantive Appeal

Before the Court of Appeal for Veterans Claims, the Veteran, 
through his attorney, contended that a May 2002 statement 
submitted by the Veteran should be construed as a timely 
substantive appeal of a June 2001 rating decision.  The Board is 
required to construe a Veteran's arguments "in a liberal manner 
for purposes of determining whether they raise issues on appeal."  
See Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008). 

The Veteran further contends that, if the May 2002 statement had 
been construed as a substantive appeal, the evidence of record 
since the last final rating decision would, in fact, be new and 
material.  The Veteran contends that the Board should finds that 
new and material evidence has been submitted and should Remand 
the claim for adjudication on the merits.  

The Board does not agree that the Veteran's May 2002 statement, 
even liberally construed, may be interpreted as a substantive 
appeal.  The Veteran's May 2002 statement, in full, reads, "I 
wish to reopen my claim for compensation for my left leg 
condition.  Please request records from Dr. M[] at Oxford Family 
Practice as evidence in my claim.  VA 21-4142 is attached for 
this purpose."  The Board notes, for purposes of information, 
that VA Form 21-4142 is a form which a Veteran completes to 
authorized VA to obtain medical records, and contains the 
Veteran's consent to release of records to VA.

The Veteran's May 2002 statement specifically requested that the 
Veteran's claim be reopened, and the Veteran indicated he wanted 
VA to obtain medical records.  The statement does not indicate a 
desire for appellate review on its face.  Rather, the statement 
indicates that the Veteran wishes VA to begin the process of 
developing a new claim, and indicates a request to reopen a 
claim.  

If the Veteran's statement had indicated only that he wished to 
reopen his claim, there might be some ambiguity as to whether the 
Veteran wished to appeal a denial of a previus request to reopen 
or whether the Veteran wished to submit a new claim to reopen.  
However, the Veteran's May 2002 does not raise such ambiguity.  
The Veteran clearly indicated, through the submission of the VA 
form for release of clinical records with the request to reopen, 
that he was asking the RO to begin the process of developing a 
new claim.  

The Veteran's May 2002 statement included the correct VA form for 
authorizing release of records.  There is nothing in the 
statement or in the attachment which would alert the RO that the 
Veteran wished to seek appellate review.  The Board finds that, 
even liberally construed, the May 2002 statement does not raise a 
suggestion that the Veteran wished to seek appellate review.  

Moreover, in this case, the RO had no reason to look beyond the 
wording of the statement to determine whether the Veteran 
intended to file a new claim for reopening service connection or 
whether he wished to appeal.  The Veteran had recently, in 1998, 
submitted a substantive appeal, and appealed a determination 
denying service connection for a left leg disorder to the Board.  
The Board denied the request to reopen in August 1999.  Another 
Board decision was issued in an appeal of a different issue by 
the Veteran in November 2000.  Thus, the record reflects that the 
Veteran was familiar with the process of submitting a substantive 
appeal.  The May 2002 statement discloses no suggestion that the 
Veteran wished to seek appellate review of the RO's denial of his 
request to reopen a claim for service connection for a left leg 
disorder.  

The Veteran's argument that the May 2002 statement may be 
construed as a timely substantive appeal rests, in part, on the 
procedural argument that because a rating decision was issued in 
June 2001, that rating decision was not final prior to the May 
2002 statement.  The Board notes that this aspect of the 
Veteran's argument is procedurally inaccurate.  The Board 
acknowledges that confusion as to the procedural history 
underlying the finality of the January 2002 supplemental 
statement of the case (SSOC) in March 2002 was not accurately 
discussed in the Board's May 2006 Decision.

Historically, the Veteran's request to reopen his previously 
denied claim of entitlement to service connection for a left leg 
disorder was denied by the Board in August 1999.  See Volume I of 
the claims files.  This Board decision was not appealed, and that 
decision was final.  

The Veteran then submitted a new application to reopen the claim 
for service connection for a left leg disorder in October 1999.  
See Volume I of the claims files.  In a May 2000 rating decision, 
the RO denied the claim to reopen.  The Veteran then submitted 
additional argument in February 2001.  That communication could 
properly have been construed as a timely notice of disagreement 
(NOD) with the May 2000 rating decision.  In a June 2001 rating 
decision, the RO determined that the February 2001 additional 
evidence was not new and material.  The RO did not, however, 
specifically identify the last final rating decision of record.  
The RO did not discuss the May 2000 rating decision, nor did the 
RO specifically identify the February 2001 statement as either a 
NOD or as a new application to reopen the claim.  In the June 
2001 letter notifying the Veteran of the decision, the RO simply 
stated, "We must confirm our previous decision which denied your 
claim for . . . left leg infection."  

Even though the RO did not specifically state, in the June 2001 
rating decision, whether the May 2000 rating decision was final, 
nevertheless, the May 2000 rating decision was not final when the 
Veteran submitted the February 2001 statement, because one year 
had expired after that rating decision was issued.  Thus, the 
June 2001 rating decision was a continuation or confirmation of 
the May 2000 rating decision.  Procedurally, when 60 days elapsed 
after the January 2002 SSOC, the May 2000 rating decision, and 
the June 2001 continued rating decision, became final.  

The Board finds that the procedural argument that the June 2001 
rating decision was the final decision prior to a February 2003 
rating decision is based on an incomplete review of the 
procedural history of the claim.  Although the Veteran contends 
that the May 2002 communication may be construed as a timely 
substantive appeal because the June 2001 decision was not final, 
in fact, the May 2000 rating decision became final in March 2002 
60 days after the issuance of the January 2002 SSOC, and the June 
2001 rating decision, which is more properly identified as a 
continuation of the May 2000 rating decision, also became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Because finality 
attached to the underlying May 2000 and June 2001 rating decision 
in March 2002, the Veteran's May 2002 communication would not be 
a timely appeal, even if the statement were construed to, in some 
way, express a desire to pursue appellate review.

Appealed Issue:  Whether New and Material Evidence Has Been 
Received 

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Facts and Analysis

As already discussed, the Board finds that the last final 
decision of record is the May 2000 rating decision, which became 
final in March 2002.  The Veteran's claim was denied in May 2000, 
and that denial was continued in June 2001, because the evidence 
of record failed to demonstrate that the Veteran had a left leg 
disorder which was related to military service.  The May 2000 and 
June 2001 rating decisions became final in March 2002.  
Therefore, for the evidence to be material in this case, evidence 
received since March 2002 must address this unestablished fact.  

With that having been said, the Board finds that new and material 
evidence has not been received in connection with the February 
2003 rating decision.  As noted above, the Veteran submitted a 
new application to reopen the claim for service connection for a 
left leg disorder in October 1999.  (See volume I of the claims 
files).  With that application, the Veteran submitted a letter 
from a private physician, V.G.M., MD.  According to Dr. M's 
September 1999 letter, the Veteran related his left leg condition 
to military service and Dr. M had no reason to question this.  

The RO denied the request to reopen the claim, in May 2000, 
because Dr. M's opinion that the Veteran's left leg disorder was 
related to his service was of record at the time of the August 
1999 Board decision, and the additional letter from Dr. M. was 
not new.  

VA also received a letter dated February 2001 from Dr. M.  
According to Dr. M, it was possible that the Veteran's current 
conditions were caused by military service.  Dr. M also indicated 
in a December 2001 letter that damage to the left leg in service 
could have led to the Veteran's current condition.  However, at 
the time of the August 1999 Board decision, the record already 
contained a May 1999 letter from Dr. M stating that the Veteran's 
leg condition could most likely be related to his military 
service.  Dr. M did not provide any additional rationale or 
evidence in his subsequent statements.  Therefore, Dr. M's 
statements were duplicative of evidence that was already of 
record at the time of the last final denial, and the RO found 
that the evidence was not new.  

The Veteran also submitted a September 1999 letter from a private 
physician with the initials S.J.H.  According to Dr. H, she 
examined the Veteran once for his left leg.  However, she was 
unable to state whether his venous insufficiency was related to 
his military service.  Therefore, since Dr. H was not able to 
offer an opinion relating the Veteran's left leg to service, this 
evidence is not material to the Veteran's claim.  

The Veteran submitted VA treatment records from September 1996 to 
January 2002.  These records demonstrated that the Veteran had 
several diagnosed disorders of the left lower extremity.  For 
example, an October 2000 record diagnosed the Veteran with 
ulceration of the left foot and an August 2001 record assigned a 
diagnosis of peripheral vascular disease.  Copies of private 
treatment records from Oxford Family Practice have also been 
incorporated into the evidence of record.  These records 
demonstrate that the Veteran was diagnosed with a number of 
different disorders in February 2002.  However, these records 
make no mention of a left leg disorder or its association with 
the Veteran's military service.  

Since the May 2000 and June 2001 rating decisions became final in 
March 2002, the Veteran has submitted copies of service treatment 
records previously of record.  The Veteran has submitted 
additional VA treatment records, additional records from Dr. 
V.G.M. and Oxford Family Practice.  However, these records were 
previously part of the claims when the last final decisions of 
May 2000 and June 2001 were issued.  Therefore, these records do 
not qualify as new evidence, regardless whether the evidence is 
reviewed as if the last final decision of record were issued in 
May 2000 or June 2001.  

The Board has also considered statements provided by the Veteran 
since the testimony offered by the Veteran during his November 
2001 Decision Review Officer hearing.  In November 2001, the 
Veteran reported that his left leg and foot problems started 
shortly after his enlistment into active duty.  The Veteran also 
testified that surgery was performed on his ankle and he spent 24 
days in the hospital as a result of this operation.  His 
statements since that hearing are duplicative of his testimony, 
as of statements already made by the Veteran prior to the August 
1999 Board decision.  For example, the Veteran more or less 
offered the same testimony in an earlier May 1999 Board hearing.  
The Veteran's wife also submitted a statement in November 1999 
indicating that the Veteran had suffered from foot and leg 
problems throughout their marriage.  Thus, assertions to this 
effect since March 2002 are not new.  

Finally, the Veteran has submitted a copy of a December 2005 
newspaper article titled "2 Million Missing Out on VA 
Pensions."  However, this article makes no reference to the 
Veteran or his left leg disorder, and as such, does not raise a 
reasonable possibility of substantiating his claim.  Therefore, 
this evidence is not material.  

In summary, none of the evidence received by VA since the last 
final rating decision, in May 2000, and the confirming June 2001 
rating decision, is new and material evidence.  The evidence 
received since the last final denial is largely duplicative of 
evidence already of record.  The evidence that is new is not 
material, as it does not relate to a fact necessary to 
substantiate the claim.  

Since VA has received no new and material evidence since the last 
final rating decision, the Veteran's claim cannot be reopened, 
regardless of whether the last final rating decision of record is 
the May 2000 rating decision or the June 2001 decision.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a left leg disability remains closed.


ORDER

New and material evidence having not been submitted, the 
Veteran's request to reopen a claim of entitlement to service 
connection for a left leg disorder remains denied.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


